DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2021 has been entered.
Claims 1-20 are pending, claims 8 and 10-20 having been withdrawn.
Claims 1-7 and 9 will be examined on the merits.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 has been amended to delete the “; and” and said deletion makes the claim grammatically incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and also as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between the shower, reservoir and ultrasonic transducer.
While Applicant has amended claim 2 to remove the recitation that the ultrasonic device is disposed in the cleaning solution, claim 2 still recites that the ultrasonic device “agitates the cleaning solution;” however, claim 1, upon which claim 2 depends, recites that the cleaning solution is in the reservoir that is connected to the shower.  Thus, claim 2 reads as having the ultrasonic transducer 
Claims 3, 4 and 9 are rejected for depending on rejected claim 2.

Claims 1-7 and 9 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “for application of the cleaning solution to at least one of a drive side of the belt or an inner side of the belt” (emphasis added).  The recitation “at least one of” implies that there are alternatives to select; however, the drive side of the belt and the inner side of the belt refer to the same side of the belt (see Specification paragraph [0055]).  It is unclear whether Applicant intended to recite that at least one of the inner side or the outer side of the belt can be selected or if Applicant intended to recite that the inner side of the belt must be selected.  Appropriate correction is required.
Claim 2 has been amended to recite “is applicable to at least one of a product side of the belt or an outer side of the belt” (emphasis added).  The recitation “at least one of” implies that there are alternatives to select; however, the product side of the belt and the outer side of the belt refer to the same side of the belt (see Specification paragraph [0055]).  It is unclear whether Applicant intended to 
Claims 3-7 and 9 are rejected for depending on rejected claims 1 and/or 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2007/0261717 to Yoshida and U.S. Patent App. Pub. No. 2009/0056749 to Hori et al.
As to claims 1 and 7, Mozel discloses a cleaning system comprising: a shower connected to a reservoir filled with a cleaning solution wherein the shower is configured to dispense the cleaning solution on a belt (see Mozel Fig. 1, ref.#17, 18 and paragraphs [0036], [0038], [0151]-[0155] and [0207] where the cleaning means can include a sprayer or dripper) and a dryer configured downline from said shower (see Mozel Fig. 1, ref.#20 and paragraph [0208]).
Mozel does not explicitly disclose at least one cleaning roller configured to engage a transport roller wherein said belt moves with an assistance from the transport roller.  Use of cleaning rollers comprising a rotational hub, an interior body and an exterior cleaning surface to clean transport rollers that assist in belt movement is known in the art (see Uragami Abstract, Fig. 1, ref.#501).  It would have been obvious to one of ordinary skill in the art at the time of filing to use cleaning rollers on the transport rollers as disclosed by Uragami in order to prevent slippage of the belt and prevent deterioration of image quality and damage to the belt (see Uragami paragraphs [0015]-[0019]).
To the extent that claim 1 requires that the shower is operable to dispense the cleaning solution on the inner side of the belt (see 112 rejection above), the combination of Mozel and Uragami does not explicitly disclose that the shower is operable to dispense the cleaning solution on the inner side of the belt.  Yoshida discloses a similar cleaning system wherein it is known in the art to use a shower to clean the inner surface of an endless belt (see Yoshida paragraphs [0036]-[0040]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mozel and Uragami to include an additional wash nozzle to clean the inner surface of the belt as disclosed by Yoshida in order to prevent accumulation of foreign substances adhering to the inner surface of the endless belt (see Yoshida paragraph [0037]).
While the combination of Mozel, Uragami and Yoshida does not explicitly disclose a control system, use of controllers configured to control cleaning systems is known in the art and does not provide patentable significance (see Hori paragraphs [0194]-[0240]).   
As to claim 6, Mozel discloses that the system can further comprise a drip pan configured beneath said belt capable of collecting residual cleaning solution and a pump (see Mozel Fig. 1, ref.#18 and 23).  While Mozel does not explicitly disclose that the pump is disposed in said drip pan, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2007/0261717 to Yoshida and U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. as applied to claim 1 above, and further in view of JP2012-171280A to Okayama (see machine translation).
Mozel, Uragami, Yoshida and Hori are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 2, the combination of Mozel, Uragami, Yoshida and Hori does not explicitly disclose at least one ultrasonic device which agitates the cleaning solution to aid in cleaning a platen in a transport wherein the transport comprises a marker transport wherein the at least one ultrasonic device is selected based on a size of the marker transport.  Okayama discloses that use of ultrasonic transducers to improve cleaning is known in the art (see Abstract) and that the ultrasonic transducer agitates cleaning solution to aid in cleaning a nozzle surface (read as platen) in a transport wherein the transport comprises a ink nozzle head (read as marker transport in a transport) (see Okayama Fig. 7, nozzle surface 52 of nozzle head 50, ultrasonic device 104; paragraphs [0087]-[0096]).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the ultrasonic cleaning device of Okayama in Mozel, Uragami, Yoshida and Hori in order to improve cleaning of the ink nozzles (see Okayama paragraph [0008]).  Furthermore, as discussed above, the combination of Mozel, Uragami, Yoshida and Hori discloses that the system can include at least one additional shower of the cleaning solution to apply solution to the outer side and the inner side (see Mozel Fig. 1, ref.#18 and Yoshida paragraphs [0036]-[0040]).  To the extent that the recitation “platen” refers to fouling, said ultrasonic transducer is used to clean the fouling on the nozzle surface and therefore is considered as disclosing the aid in cleaning a platen in a transport where the transport comprises a marker transport.
Regarding the limitation “which agitates the cleaning solution,” Okayama discloses that the device can be disposed in tray 106 which can contain the cleaning solution.  Furthermore, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)).  Regarding the limitation “selected based on a size of the marker transport,” changes in size/proportion are prima facie obvious (see MPEP 2144.04(IV)(A)).
As to claims 3 and 4, use of controllers comprising a processor and a computer-usable medium with a computer program configured for controlling a cleaning system, such as the dispensation associated with said shower, an operation of said dryer, an engagement of the cleaning roller and .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2007/0261717 to Yoshida and U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. as applied to claim 1 above, and further in view of U.S. Patent No. 5,961,735 to Heitmann, Jr. et al. and/or U.S. Patent App. Pub. No. 2014/0335642 to Kal et al.
Mozel, Uragami, Yoshida and Hori are relied upon as discussed above with respect to the rejection of claim 1.
As to claim 5, while the combination of Mozel, Uragami, Yoshida and Hori discloses that the dryer can be a wipe or air knife (see Mozel paragraph [0208]), the combination of Mozel, Uragami, Yoshida and Hori does not explicitly disclose that the dryer can be a vacuum.  Use of vacuums to remove cleaning solution after applying the cleaning solution is known in the art and does not provide patentable significance (see, e.g., Heitmann Fig. 1, ref.#26; col. 5, lines 29-32 and/or Kal paragraph [0117]).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a vacuum as the dryer to remove cleaning solution as disclosed by Heitmann and/or Kal and the results would have been predictable (removal of cleaning solution where simple substation of one known element for another to obtain predictable results is prima facie obvious – see MPEP 2143(B)).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2017/0217213 to Mozel et al. in view of JP2007-320728A to Uragami et al. (see machine translation), U.S. Patent App. Pub. No. 2007/0261717 to Yoshida, U.S. Patent App. Pub. No. 2009/0056749 to Hori et al. and JP2012-171280A to Okayama (see machine translation) as applied to claim 2 above, and further in view of U.S. Patent App. Pub. No. 2010/0177134 to Heo, U.S. Patent App. Pub. No. 2010/0231634 to Yokota et al. and U.S. Patent No. 6,244,944 to Elledge
Mozel, Uragami, Yoshida, Hori and Okayama are relied upon as discussed above with respect to the rejection of claim 2.
As to claim 9, while the combination of Mozel, Uragami, Yoshida, Hori and Okayama could be read as an ultrasonic device fully capable of creating a mist of cleaning solution through which the belt passes, use of ultrasonic mists in cleaning are well known in the art and does not provide patentable significance (see Heo paragraph [0049] and Yokota paragraph [0067]).  It would have been obvious to one of ordinary skill in the art at the time of filing to substitute the ultrasonic device of Mozel/Uragami/Hori/Okayama with the ultrasonic mist generator disclosed by Yokota and the results would have been predictable (cleaning of a surface with ultrasonic transducer and cleaning fluid).  Regarding the recitation that the ultrasonic device be in the shape of a puck, changes in shape are prima facie obvious (see MPEP 2144.04(IV)(B)).  Furthermore, use of ultrasonic cleaning to clean a belt is known in the art (see, e.g., Elledge col. 3, lines 14-20) and it would have been obvious to one of ordinary skill in the art at the time of filing to use the ultrasonic mist to also clean the belt. 
Regarding the recitations “comprising high-frequency pressure waves above 15000 Hz” and “and wherein the at least one ultrasonic device creates the high-frequency pressure waves above 15000 Hz,” Okayama discloses that the ultrasonic transducers are operable to frequencies at 400 kHz or higher (see Okayama paragraph [0090]); and it is further noted that ultrasonic frequencies are understood to start from 20 kHz and as such, an ultrasonic transducer would inherently produce frequencies above 15000 Hz).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as Yoshida is now relied upon for the newly added recitations in claim 1 and Heitmann/Kal are now relied upon for the newly added recitations in claim 5 as discussed in the above rejections.  Furthermore, claim 9 has been revised to include Elledge in the rejection of claim 9.
Regarding Applicant’s arguments to claim 2, the term “platen” is ordinary understood to mean a plate or something resembling a plate.  Applicant’s arguments that platen has been redefined to mean fouling is acknowledged and has been addressed above in the rejection to claim 2.  Regarding Applicant’s arguments to “marker transport,” said recitation is understood to mean a device that can transport a marker and as such, an ink nozzle head (which transports ink, which is considered a marker) is considered as a marker transport.  If Applicant has a more specific definition of a marker transport, then Applicant is requested to provide said definition.
Regarding Applicant’s arguments to claims 3 and 4, as discussed above, use of controllers comprising a processor and a computer-usable medium with a computer program configured for controlling a cleaning system, such as the dispensation associated with said shower, an operation of said dryer, an engagement of the cleaning roller and operation of the ultrasonic device is known in the art and does not provide patentable significance (see Hori Figs. 17 and 18; paragraphs [0194]-[0240] where automating a manual activity is prima facie obvious – see MPEP 2144.04(III)).  Furthermore, said system is fully capable of operating in a manual mode as well as automatic mode (it is also noted that claim 4 has not been amended to remove the “manual activity” feature of claim 4).
Regarding Applicant’s arguments to claim 9, Elledge is now relied upon as discussed above with respect to the belt cleaning.  With regards to the newly added claim limitations, as discussed above, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714